DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

1.	Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 2015/0338810).
	Matsui et al. discloses a printing management apparatus comprising: 
                        a memory; a display that is connected to the memory, and a processor that is connected to the memory and the display (FIG. 2, elements 430, 230, 437, 450),
                        wherein, in a case where a printing apparatus, which performs printing on continuous form paper (FIG. 1, element P), processes a plurality of jobs with respect to the continuous form paper in one-time printing (FIGs. 7A-B and 9A-B, elements PRINT PAGE 1, PRINT PAGE 2, PRINT PAGE 3 in one the first job), the processor calculates a length, which is acquired by excluding a part used to print the plurality of jobs from a length determined by a transport start spot at which transport of the continuous form paper starts and a transport end spot at which the transport of the continuous form paper ends, as an amount of waste paper indicative of a part which becomes a loss of the continuous form paper (paragraph [0105]: As shown in FIG. 7B, the amount of the continuous web P conveyed for the first job starts at page 1 and ends at the end of the separator, wherein the length of the separator is treated as the waste sheet), and
FIG. 2: The waste sheet amount is stored in the WASTE-SHEET-AMOUNT STORAGE UNIT 453), and
         the display displays the amount of waste paper for the respective jobs of the plurality of jobs on an input from the processor (paragraph [0083]: The calculated transport amount is displayed on the UI 450 as a waste-sheet transport amount. It is clearly that the waste-sheet amount of the plurality of jobs is the sum of the waste-sheet amounts of each job. As a result, the amount of waste-sheet of each print job is already available for the summation of the waste-sheet amount of the plurality of jobs. To display such waste-sheet amount of each job or the total waste-sheet amount of the plurality of jobs is just a matter of choice).
Regarding to claims 9 and 17: wherein the processor allocates the calculated amount of waste paper according to the number of pages of each of the plurality of jobs (FIGs. 7A-B), wherein the processor changes a method for allocating the calculated amount of waste paper between a case where an error occurs during the printing of the plurality of jobs and a case where no error occurs during the printing of the plurality of jobs (pagraph [0118]).
Allowable Subject Matter
2.	Claims 2-4, 10-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the waste paper includes a part between the transport start spot and a spot at which the printing of a leading page of an initial job of the plurality of jobs starts, and a part between a spot at which a final page of a last job 
Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein, in a case where the printing apparatus processes a plurality of subsequent jobs continuing the plurality of jobs with respect to the continuous form paper in one-time printing, the processor calculates a length, which is acquired by excluding a part used to print the plurality of subsequent jobs from a length determined by a subsequent transport start spot corresponding to the same spot as the transport end spot and a subsequent transport end spot, as an amount of subsequent waste paper, and outputs an amount of subsequent waste paper for each subsequent job, which is acquired by allocating the calculated amount of subsequent waste paper to each of the plurality of subsequent jobs is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 4, 10-12, and 18-19 are allowed because they depend directly/indirectly on claim 2 or 3.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. Please see the rejection above for newly citations and explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853